DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Notice of Allowance is in response to the amendment filed on May 5th, 2021 for application no. 16/080,967 filed on August 29th, 2018. Claims 1-15 are pending. In the present amendment, claims 1, 4 and 6 are amended.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Scott E. Baxendale on May 11th, 2021. The application has been amended as follows:

Claim 1 (lines 23-24) has been amended to read, “of the cam ring and operatively coupled to the second race such that the cam ring rotates with the second race, wherein the cam ring is axially moveable between a first cam ring”.

Claim 6 (lines 1-2) has been amended to read, “An all-wheel drive (AWD) vehicle, comprising:”.

Response to Arguments
The Applicant's arguments filed May 5th, 2021 are in response to the Office Action mailed February 5th, 2021. The Applicant's arguments have been fully considered.
Regarding Claims 1, 4 and 6, Applicant has recited features that distinguish from those taught by the prior art of record. See allowable subject matter set forth below.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Regarding Claim 1, none of the prior art discloses or renders obvious an all-wheel drive (AWD) vehicle having the combination of features recited in claim 1, and particularly “a multimode clutch module having a first race and a second race in which the first race is configured to receive the input rotation from the transmission output shaft and the rear wheel drive shaft is configured to receive the input rotation from the second race, wherein the multimode clutch module has a first mode wherein the first and second race are selectively locked to rotate together the multimode clutch module transmits torque from the power source to the rear wheels when the transmission output shaft rotates, and a second mode wherein the first and second race are selectively unlocked to rotate independently the multimode clutch module does not transmit torque from the power source to the rear wheels when the transmission output shaft rotates and the rear wheel drive shaft rotates independent of the input rotation” and “a cam ring having a plurality of cams fixedly extending axially outward from a surface of the cam ring and operatively coupled to the second race such that the cam ring rotates with the second race, wherein the cam ring is axially moveable between a first cam ring position where the cams engage a plurality of pawls and cause the first race and the second race to rotate together in the first mode of the multimode clutch module, and a second cam ring position where the cams allow the first race and the second race to rotate relative to each other in the second mode of the multimode clutch module”.
The closest prior art of Karambelas (US 6,460,671) discloses a multimode clutch module (Fig. 2A-3, 32, 33) comprising a cam ring (52), but fails to disclose “a cam ring having a plurality of cams fixedly extending axially outward from a surface of the cam ring”, and there is no motivation to modify the cam ring taught by Karambelas absent impermissible hindsight.
Regarding Claim 4, none of the prior art discloses or renders obvious an all-wheel drive (AWD) vehicle having the combination of features recited in claim 4, and particularly “a multimode clutch module having a first race and a second race in which the first race is configured to receive the input rotation from the transmission output shaft and the rear wheel drive shaft is configured to receive the input rotation from the second race, wherein the multimode clutch module has a first mode wherein the first and second race are selectively locked to rotate together the multimode clutch module transmits torque from the power source to the rear wheels when the transmission output shaft rotates, and a second mode wherein the first and second race are selectively unlocked to rotate independently the multimode clutch module does not transmit torque from the power source to the rear wheels when the transmission output shaft rotates and the rear wheel drive shaft rotates independent of the input rotation”, “a cam ring having a plurality of cams fixedly extending therefrom and axially moveable between a first cam ring position where the cams engage a plurality of pawls and cause the first race and the second race to rotate together in the first mode of the multimode clutch module, and a second cam ring position where the cams allow the first race and the second race to rotate relative to each other in the second mode of the multimode clutch module” and “wherein the power transfer unit includes a planetary gear set having a sun gear operatively coupled to and driven by the transmission output shaft, at least one planet gear meshing with the sun gear and mounted on a planet carrier that is held stationary relative to a housing of the power transfer unit, and a ring gear that meshes with the at least one planet gear and is operatively connected to the rear wheel drive shaft”.
The closest prior art of Karambelas (US 6,460,671) discloses an all-wheel drive vehicle (see Fig. 1) comprising a power transfer unit (24), but fails to disclose a “power transfer unit includes a planetary gear set”, and there is no motivation to provide a planetary gear set with the prior art absent impermissible hindsight.
Regarding Claim 6, none of the prior art discloses or renders obvious an all-wheel drive (AWD) vehicle having the combination of features recited in claim 6, and particularly “a multimode clutch module having a first race and a second race in which the first race is configured to receive the input rotation from the transmission output shaft and the rear wheel drive shaft is configured to receive the input rotation from the second race, wherein the multimode clutch module has a first mode wherein the first and second race are selectively locked to rotate together the multimode clutch module transmits torque from the power source to the rear wheels when the transmission output shaft rotates, and a second mode wherein the first and second race are selectively unlocked to rotate independently the multimode clutch module does not transmit torque from the power source to the rear wheels when the transmission output shaft rotates and the rear wheel drive shaft rotates independent of the input rotation”, “a cam ring having a plurality of cams fixedly extending therefrom and axially moveable between a first cam ring position where the cams engage a plurality of pawls and cause the first race and the second race to rotate together in the first mode of the multimode clutch module, and a second cam ring position where the cams allow the first race and the second race to rotate relative to each other in the second mode of the multimode clutch module” and “wherein the multimode clutch module is connected between the transmission output shaft and a sun gear so that the sun gear rotates in response to rotation of the transmission output shaft to transmit torque from the transmission output shaft to the rear wheels when the multimode clutch module is in the first mode, and the sun gear does not rotate in response to rotation of the transmission output shaft and torque is not transmitted from the transmission output shaft to the rear wheels when the multimode clutch module is in the second mode”.
The closest prior art of Karambelas (US 6,460,671) discloses an all-wheel drive vehicle (see Fig. 1) comprising a power transfer unit (24), but fails to disclose a “multimode clutch module is connected between the transmission output shaft and a sun gear”, and there is no motivation to provide a sun gear with the prior art absent impermissible hindsight.
Regarding Claim 10, none of the prior art discloses or renders obvious a power transfer unit having the combination of features recited in claim 10, and particularly “a plurality of gears operatively connecting the power transfer unit input shaft to the power transfer unit output shaft so that rotation of the power transfer unit input shaft causes rotation of the power transfer unit output shaft with a reduction in rotational speed from a rotational speed of the rear wheel drive shaft”, “a multimode clutch module having a first race and a second race allowing the power transfer unit to selectively transmit power from the power source to the rear wheels, wherein the first race is configured to receive an input rotation from the power transfer unit input shaft and the power transfer unit output shaft is configured to receive the input rotation from the second race, the multimode clutch module has a first mode wherein the first and second races are selectively locked to rotate together the multimode clutch module transmits torque from the power transfer unit input shaft to the power transfer unit output shaft through the plurality of gears, and a second mode wherein the first and second race are selectively unlocked to rotate independently the multimode clutch module does not transmit torque from the power transfer unit input shaft to the power transfer unit output shaft through the plurality of gears, and the power transfer unit output shaft rotates independent of the input rotation” and “a cam ring having a plurality of cams fixedly extending therefrom and axially moveable between a first cam ring position where the cams engage a plurality of pawls and cause the first race and the second race to rotate together in the first mode of the multimode clutch module, and a second cam ring position where the cams allow the first race and the second race to rotate relative to each other in the second mode of the multimode clutch module”.
The closest prior art of Karambelas (US 6,460,671) discloses an all-wheel drive vehicle (see Fig. 1) comprising a power transfer unit (24), but fails to disclose a “plurality of gears operatively connecting the power transfer unit input shaft to the power transfer unit output shaft”, and there is no motivation to provide a plurality of gears with the prior art absent impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074.  The examiner can normally be reached on M-F, 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659